In a proceeding pursuant to section 8 of the Indian Law, Great Cove Realty Co., Inc., and Devonshire Construction Corp. appeal from so much of an order of the County Court, Suffolk County, as adjudges that appellants are intruders upon a certain portion of reservation lands of the Shinnecock Tribe of Indians and directing that a warrant issue to the sheriff commanding him to remove said intruders from said lands. The order does not determine right or title in the land. It leaves the parties who are removed from the land in question to the usual remedies to assert and establish any title to the land which they deem themselves to possess (see People v. Dibble, 16 N. Y. 203, affd. sub nom. State of New York v. Dibble, 21 How. [62 U. S.] 366). Order, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ. [207 Misc. 114.] [See post, p, 835.]